Citation Nr: 0524114	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-04 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from April 1995 to December 
1998.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Okalahoma, which denied service 
connection for a low back strain.  

In January 2004, the Board remanded the case with 
instructions that the veteran be scheduled for a VA 
examination to determine whether he suffers from a low back 
disability as a result of service.  The veteran failed to 
report for an examination scheduled for March 2004.  
Therefore, the case is once again before the Board for 
review. 

The June 1999 rating decision on appeal also denied the 
veteran's claim for service connection for bilateral hearing 
loss, as well as claims for increased ratings for 
gastroenteritis and for an adjustment disorder.  Those 
denials were upheld by the Board in a January 2004 decision.  
At that time, the Board also remanded the issue of 
entitlement to service connection for tinnitus.  In a May 
2004 rating decision, the RO granted service connection for 
tinnitus.  As this determination constitutes a full grant of 
the benefits sought as to that claim, this issue is no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

The Board notes that additional evidence was submitted since 
the most recent supplemental statement of the case was issued 
in June 2004.  See 38 C.F.R. § 19.31 (2004).  However, these 
records were submitted in connection with other claims 
unrelated to this appeal.  Although a July 2004 outpatient 
treatment record documents the veteran's complaints of 
chronic low back pain, it does not include a diagnosed 
disability to account for the veteran's complaints.  
Therefore, since this newly submitted evidence is either not 
relevant or is cumulative, remanding the case to have the RO 
consider this evidence would only result in unnecessarily 
imposing an additional burden on VA with no benefit flowing 
to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no medical evidence that the veteran has a low 
back disorder as a result of service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.    §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in June 1999, a statement of the case (SOC) issued in 
February 2002, supplemental statements of the case (SSOC) 
issued in May 2002 and June 2004, and letters by the RO dated 
in August 2002 and February 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board thus finds 
that these documents comply with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to each issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran was also 
afforded a VA compensation examination in March 1999 to 
determine whether he had a low back disorder as a result of 
service.  Pursuant to the Board's remand, a second VA 
examination was scheduled for March 2004, but the veteran 
failed to appear with no explanation provided.  The Court has 
held that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that he suffers from a low back disorder 
as a result of service.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R.       § 
3.303(a).  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records show that 
he was treated on several occasions for low back pain.  A 
February 1996 radiology report revealed spina bifida of S1 in 
an otherwise normal lumbar spine.  In April 1996, the veteran 
was seen for spasms in his right upper back of unknown 
etiology.  A physical examination revealed slight tenderness 
to palpation along the vertebral border of the right scapula.  
Range of motion of the spine was within normal limits.  As a 
result, the veteran was placed on profile with no lifting 
objects over 20 pounds.  

The veteran was seen again in April 1998 after pulling his 
back out while hooking up trailers.  He reported that pain 
was located primarily in the center of his spine.  A physical 
examination revealed very limited range of motion secondary 
to sharp pain.  Spasms were present with palpation at the 
left paravertebral from T-6 to T-12.  The veteran was placed 
on profile again, with no pushing, pulling, or lifting over 
10 pounds.  Under the remarks section, the clinician noted 
"back strain."  

The veteran continued to report back pain when seen in June 
1998.  He reported significant pain with lifting and cramps 
when lying down.  No radiological symptoms were reported.  It 
was noted that the veteran's back demonstrated decreased 
range of motion, although he was able to flex forward to 90 
degrees.  Strength was normal, straight leg raising was 
negative, and deep tendon reflexes were 2+/4.  The diagnostic 
assessment was back strain.  The veteran was placed on 
profile, with no stooping, bending, climbing, or lifting over 
15 pounds.  An August 1998 entry noted that the veteran's 
profile was continued.  

A November 1998 examination report noted the veteran's 
history of back pain.  The veteran stated that, "I have 
injured my back constantly since the summer of 96, but the 
last time I hurt it, I couldn't even move or breath without 
hurting, since that injury I can't lift anything."  The 
veteran also reported occasional tingling and numbness 
shooting down his right leg.  

Thus, the veteran's service medical records clearly show that 
he had experienced back problems in service.  However, the 
medical evidence does not establish that he currently suffers 
from a residual low back disorder.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability).

At a March 1999 VA examination, the veteran reported that he 
first injured his back in October 1995 while lifting missiles 
and loading missile cans.  He reported that he felt a sudden 
pull on the lower part of his back.  He stated that he 
subsequently injured the middle part of his back in service.  
He indicated that he tried working for a road construction 
company after service but found that he could no longer 
perform heavy lifting because of back pain.  He explained 
that he had experienced back pain ever since, which would 
become aggravated by activity such as lifting.  

A physical examination, however, revealed no significant 
findings.  There were no spasms, points of tenderness, 
postural abnormalities, or fixed deformities.  Range of 
motion of the spine was normal.  The veteran was able to walk 
on his heels and toes.  X-rays of the lumbosacral spine 
revealed no fracture, dislocation, or other osseous 
abnormality.  The vertebral body spaces and disc spaces were 
well maintained.  Under the diagnostic impression, the 
examiner wrote, "Chronic mid and low back strain, 
intermittently symptomatic.  There is insufficient clinic 
[sic] evidence present to warrant a diagnosis of an acute or 
chronic disorder or residuals thereof."

The veteran was examined in January 2004 in connection with 
his claim for Social Security Administration benefits.  
During the interview, the veteran specifically denied low 
back pain.  A physical examination revealed that range of 
motion of all joints was within normal limits.  As a result, 
the examining physician provided no diagnosis concerning the 
back. 

The Board reviewed numerous VA outpatient treatment records 
dated from 1999 to 2004.  These records show that the veteran 
was seen for back pain on only one occasion during this 
period.  A July 2004 treatment report noted the veteran's 
history of back discomfort since service.  Objectively, 
tenderness was present on palpation of the lower back.  
Straight leg raising was negative bilaterally.  The 
diagnostic assessment was chronic low back pain.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back disorder.  
Although the veteran was treated for a back strain on several 
occasions in service, the medical evidence of record does not 
show that he has a current low back disorder.  

The Board notes that the March 1999 VA examination report 
contains conflicting medical opinions.  Under the diagnostic 
impression, the examiner wrote, "Chronic mid and low back 
strain, intermittently symptomatic.  There is insufficient 
clinic [sic] evidence present to warrant a diagnosis of an 
acute or chronic disorder or residuals thereof."  Thus, the 
examiner initially indicated that a low back disorder was 
present, but then added that there was insufficient clinical 
evidence to warrant a diagnosis regarding the veteran's back.  

The Board places greater probative value on the examiner's 
later part of the examiner's opinion that the veteran does 
not have a current low back disorder, as no findings were 
shown on physical examination of the veteran's spine to 
warrant a diagnosis.  Indeed, X-rays of the veteran's spine 
were normal.  The Board also emphasizes that a low back 
disorder was not diagnosed when the veteran was examined for 
SSA purposes in January 2004.  In fact, the veteran 
specifically denied low back pain at that time. 

The Board also notes that the diagnosis of "chronic low back 
pain" listed in the July 2004 VA outpatient treatment record 
is not considered a disability for VA purposes.  In Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), the Court held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  The Board has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application, 38 U.S.C.A. § 
5107(b), and the appeal is denied.


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


